DETAILED ACTION
Claims 1-20 are pending and examined.  
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101.  Independent claims 1, 9, and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).   
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for obtaining navigation data of a vehicle, estimating duration that the vehicle is in a congestion, collecting scene data, pushing multimedia information during the duration as recited in independent claims 1, 9, and 17.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by the one or more processors”. That is, 
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the pushing step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that solutions to avoid and tackle road congestion are well known [0003].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC 
Dependent claims 2-8, 10-16 and 18-20 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 17 recite “… collecting scene information in the vehicle…”  It is indefinite and unclear what the scene information is.  Is the scene information of the environment where the vehicle is travelling or the scene information within the vehicle 
Claims 2-8, 10-16 and 18-20 are rejected based on dependency on base claims 1 and 19 respectively.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Yoneda et al., US 2017/0102765 A1.  
As to claim 1, Yoneda teaches a method for pushing multimedia information, comprising:
obtaining navigation data of a vehicle, upon detecting that the vehicle is in a traveling state (direction of line-of-sight in Fig. 6);

collecting scene information in the vehicle (ROAD SITUATION and ESTIMATED SENTIMENT  in Fig. 6); and
pushing multimedia information according to the duration that the vehicle is in the congestion state and the scene information in the vehicle (Figs. 4 and 6 teaches presenting and displaying information of congestion duration and about surroundings of the destination based on the road situation is congested and estimated sentiment of car occupants).
Yoneda does not specifically teach the method wherein the vehicle is traveling at a speed lower than a preset speed threshold within a preset time period. 
However, Yoneda suggests a control method for an information presenting apparatus includes: estimating an emotion felt by a user, based on a physical quantity acquired by a sensor in road condition like road situation like congested (abs and Fig. 6).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method as suggested by Yoneda to include the vehicle is traveling at a speed lower than a preset speed threshold within a preset time period because it is common sense or knowledge that in a traffic congestion, vehicles generally move in a much slower speed than the posted speed limit in order to present information more suitable during the traffic situation (Yoneda: ¶8). 
As to claim 2, Yoneda teaches the method wherein estimating the duration that the vehicle is in the congestion state comprises:
obtaining a length of a congested road on which the vehicle is currently traveling according to the navigation data (Fig. 6 display duration of time in congestion, ordinary people skilled in the art will understand the simple relationship of distance travelled is calculated from multiplication of speed and time duration); and
estimating the duration that the vehicle is in the congestion state according to the length of the congested road and a current traveling speed of the vehicle (ordinary people skilled in the art will understand the simple relationship of time travelled is calculated from division of distance over speed).
As to claim 4, Yoneda teaches the method wherein pushing the multimedia information according to the duration that the vehicle is in the congestion state and the scene information in the vehicle comprises:
determining emotional states of at least one user in the vehicle by analyzing the scene information in the vehicle (Figs. 4 and 6 teaches presenting and displaying information of congestion duration and about surroundings of the destination based on the road situation is congested and estimated sentiment of car occupants); and
pushing the multimedia information according to the duration that the vehicle is in the congestion state and the emotional states of the at least one user in the vehicle (Figs. 4 and 6 teaches presenting and displaying information of congestion duration and about surroundings of the destination based on the road situation is congested and estimated sentiment of car occupants). 
As to claim 5, Yoneda teaches the method further comprising:

As to claim 6, Yoneda teaches the method further comprising:
stopping pushing the multimedia information, upon detecting that the vehicle is in the traveling state and the vehicle is traveling at a speed higher than the preset speed threshold within the preset time period (DISPLAY INFORMATION ABOUT SURROUNDINGS OF DESTINATION when congested but LEARN PREFERRED ROADS AND UTILIZE THE ROADS FOR NEXT ROUTE SEARCHING when not congested (Fig. 6).
As to claim 7, Yoneda teaches the method wherein the emotional states of the at least one user in the vehicle comprise an emotional state of a driver and emotional states of other users in the vehicle, and pushing the multimedia information according to the duration that the vehicle is in the congestion state and the emotional states of the at least one user in the vehicle (“The emotion estimator 11A may estimate not only the emotion of the driver but also the sentiment(s) of the fellow passenger(s). In particular, in a case in which a fellow passenger in the front passenger seat is a person of the opposite gender of the driver, and the driver has a positive emotion and directs his or her consciousness (his or her line-of-sight or conversation) to the front passenger seat, the operation determiner 26 may determine an operation, for example, (a) giving navigation to a route that enables going a long way around or giving navigation to a 
generating first multimedia push information according to the duration that the vehicle is in the congestion state, the emotional state of the driver, and at least one of previous play records of the vehicle or previous play records of an electronic device communicating with the vehicle (Fig. 6), and generating second multimedia push information according to the duration that the vehicle is in the congestion state, the emotional states of the other users in the vehicle, and data in at least one of a database of the vehicle or a database of the electronic device (based on the passenger’s emotion, display a route to a hotel based on positive emotion of passenger or a route back home based on negative emotion of passenger, ¶115); and
displaying the first multimedia push information and the second multimedia push information sequentially (Fig. 6 and ¶115).
As to claim 8, Yoneda teaches the method further comprising:
displaying the first multimedia push information before the second multimedia push information (Fig. 6 and ¶115).
As to claims 9, 10, 12, 13, 14, 15, and 16, they are apparatus claims that recite substantially the same limitations as the respective method claims 1, 2, 4, 5, 6, 7, and 8.   As such, claims 9, 10, 12, 13, 14, 15, and 16 are rejected for substantially the same reasons given for the respective claims 1, 2, 4, 5, 6, 7, and 8 and are incorporated herein (see claim 1 above for reasons to combine, rationale and motivation to combine).
As to claims 17, 18, and 20, they are apparatus claims that recite substantially the same limitations as the respective method claims 1, 2, and 4.   As such, claims 17, 18, and 20 are rejected for substantially the same reasons given for the respective claims 1, 2, and 4 and are incorporated herein (see claim 1 above for reasons to combine, rationale and motivation to combine).
Claims 3, 11, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Yoneda et al., US 2017/0102765 (A1), in view of Yu et al., CN 105741556 (A).
As to claim 3, Yoneda does not specifically teach the method wherein estimating the duration that the vehicle is in the congestion state comprises:
obtaining a number of vehicles on a congested road according to the navigation data; and
estimating the duration that the vehicle is in the congestion state according to the number of vehicles on the congested road. 
However, Yu, in the same field of endeavor, suggests a road condition information pushing method by counting the number of vehicles in the congested road and estimate the duration of time congestion (Yu: title, ¶12-14, and 40-41).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method as suggested by Yoneda to include estimating the duration that the vehicle is in the congestion state comprising obtaining a number of vehicles on a congested road according to the navigation data; and estimating the duration that the vehicle is in the congestion state according to the number of vehicles on the congested road as suggested by Yu to present information more suitable during the traffic situation (Yoneda: ¶8). 
As to claims 11 and 19, they are apparatus claims that recite substantially the same limitations as the method claim 3.   As such, claims 11 and 19 are rejected for substantially the same reasons given for the claim 3 and are incorporated herein (see claim 3 above for reasons to combine, rationale and motivation to combine).
Examiner’s Note
10.	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUEN WONG/Primary Examiner, Art Unit 3667